Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00538-CR

                                          IN RE John G. LEYVA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 21, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed this petition for writ of mandamus on August 24, 2016, alleging the trial court

had failed to rule on motions he filed in April, 2015. On September 14, 2016, Respondent, the

Honorable Delbert R. Roberts, filed with this court copies of an order appointing counsel for

Relator and an order setting Relator’s motions for hearing.

           A criminal defendant is not entitled to hybrid representation. See Robinson v. State, 240
S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.

1995). A trial court has no legal duty to rule on pro se motions or petitions filed with regard to a

criminal proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d
1
 This proceeding arises out of Cause No. CR-130661, styled State of Texas v. John G. Leyva, pending in the County
Court, Kimble County, Texas, the Honorable Delbert Ray Roberts presiding.
                                                                                     04-16-00538-CR


at 922. Consequently, the trial court did not abuse its discretion by declining to rule on Relator’s

pro se motions. Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-